DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The indefinite rejections have been overcome.  However, the newly added recitation has introduced new indefiniteness.  
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive.  Therefore, the rejections have been modified to meet the newly recited details and this action is made final herein.
In particular, Applicant argues that “Tolfsen does not teach a pivot component being rotated in a single axial plane.”  Then Applicant proceeds to focus on the axial movement of a core section of element 15.  However, it is pointed out that the axial movement of the core section of element 15 causes a rotational movement of a radially outer portion of element 15 (labeled 15 in Figures 2, 7, and 10).  The rotation of the rotatable, radially outer portion of the hub 15 is within a single plane that is perpendicular to the axis, in accordance with the new claim recitation as best understood in light of the indefiniteness.  In fact, the rotatable, radially outer portion of the hub 15 is within a plurality of single planes (even within an infinite number of single planes) that slice through the rotatable portion of the pivot component perpendicular to the axis.  The same can be said of the pivot component of the present invention.  Furthermore, this is true for Tolfsen independent of the axial movement of the axially moving core portion of the hub 15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 1, line 17, “within a single axial plane of said axis” is confusing and indefinite because in mechanical (as well as geological terms) it is expected that the axial plane would contain the axis to which the axial plane refers, whereas in describing human anatomy the axial plane is a plane perpendicular to a viewing axis—the definition that fits the current recitation would be that used in human anatomy even though it is used to describe a mechanical structure in the form of a safety seat part;
Claim 1, line 21, “within the single axial plane of said axis” is confusing and indefinite because in mechanical (as well as geological terms) it is expected that the axial plane would contain the axis to which the axial plane refers, whereas in describing human anatomy the axial plane is a plane perpendicular to a viewing axis—the definition that fits the current recitation would be that used in human anatomy even though it is used to describe a mechanical structure in the form of a safety seat part; and 
Claims 2-14 are indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tolfsen (US 6260920).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. A child restraint spin lock (comprising locking components 7-9) and a hub (15, as shown in Figures 7-10) adapted to be installed in a safety seat (comprising child seat 41 shown in Figures 7-8) of a vehicle, the safety seat including a base member (comprising outer member 2 shown in Figures 5 and 7)  that has two spaced-apart lock sections (for example front and rear), and a mid base (including frame 19, plate 26, and inner member 1 shown in Figures 5 and 7)  that is mounted to the base member and that is rotatable relative to the base member about an axis, said child restraint spin lock comprising: 
two locking components (any two of elements 6-9) adapted to be co-rotatably connected to the mid base (as shown in Figures 7-9), and being spaced apart from each other (by the hub 15), each of said locking components having a first end portion and a second end portion that are respectively proximate to and distal from the axis (as shown in Figures 7-10), each of said locking components being adapted to be movable relative to the base member between 
a locked position, where said second end portion of each of said locking components is adapted to be engaged with a respective one of the two spaced-apart lock sections (11, 12, 13, 14 shown in Figures 3-4 and 10) of the base member such that the mid base is not allowed to rotate relative to the base member (Figure 9), and 
an unlocked position (Figure 8), where said second end portion of each of said locking components is adapted to be disengaged from the respective one of the two spaced-apart lock sections of the base member; and 
a pivot component (hub 15) adapted to be connected to the mid base, being rotatable relative to the mid base about the axis within a single axial plane of the axis (hub 15 is rotatable relative to the mid base about the axis within any one of an infinite number of single planes that are perpendicular to the axis and pass radially outward from the axis through the rotational portion of hub 15—this is true independent of the axial movement of an axially moving core at a center of the hub 15), and having two end segments (any two of the pivotal connections on the hub 15, connecting the hub to the locking components 6-9), each of said end segments being pivotally connected to said first end portion of a respective one of said locking components such that movements of said locking components from the locked position to the unlocked position are synchronized by rotation of said pivot component about the axis (as shown in Figures 7-10) within the single axial plane of said axis (hub 15 is rotatable relative to the mid base about the axis within any one of an infinite number of single planes that are perpendicular to the axis and pass radially outward from the axis through the rotational portion of hub 15—this is true independent of the axial movement of the axially moving core at the center of the hub 15).

2. The child restraint spin lock as claimed in Claim 1, further comprising at least one resilient member that is mounted between the mid base and said locking components for biasing said locking components toward the locked position (shown in Figures 7-9).

3. The child restraint spin lock as claimed in Claim 2, wherein said at least one resilient member includes two resilient members, each of said resilient members having one end that abuts against a respective one of said locking components, and the other end that is adapted to abut against the mid base for biasing the respective one of said locking components toward the locked position (shown in Figures 7-9).

4. The child restraint spin lock as claimed in Claim 1, further comprising at least one linking member connected to one of said locking components (linking member comprising a superset of elements 36 and 15, which connect element 37 to the locking components), and being operable for driving movement of said one of said locking components from the locked position to the unlocked position to result in synchronous movement of the other one of said locking components via said rotation of said pivot component about the axis (synchronous movement is provided by the hub 15 with its respective pivotal connections to each of the locking components 6-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolfsen (US 6260920).
Tolfsen discloses the claimed invention except for the mid base is subjacent to the base member instead of the other way around. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the position of the mid base and the base member since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

6. A safety seat including the child restraint seat lock as claimed in claim 1, the safety seat comprising: 
a seat unit including; 
the base member (comprising outer member 2 shown in Figures 5 and 7) that includes the two spaced-apart lock sections being spaced apart from each other (at front and rear, for example), 
the mid base that is mounted to said base member and that is rotatable relative to said base member about the axis (including frame 19, plate 26, and inner member 1 shown in Figures 5 and 7), and 
a seat member (comprising the child seat 41 shown in dashed lines in Figures 7-9) that is mounted atop said mid base and that is co-rotatable with said mid base about the axis (the seat member comprising child seat 41 is mounted atop the mid base and the base member, but does not co-rotate with the mid base—however, it would have been obvious to reverse the positions of the mid base and the base member such that the child seat is supported directly atop the mid base and co-rotates therewith),
wherein the child restraint spin lock is installed in the seat unit (as outlined in the rejection of claim 1). 

7. The safety seat as claimed in Claim 6, wherein said child restraint spin lock further includes at least one resilient members that is mounted between said mid base and said locking components for biasing said locking components toward the locked position (shown in Figures 7-9).

8. The safety seat as claimed in Claim 7, wherein said at least one resilient member includes two resilient members, each of said resilient members having one end that abuts against a respective one of said locking components, and the other end that abuts against said mid base for biasing the respective one of said locking components toward the locked position (shown in Figures 7-9).

9. The safety seat as claimed in Claim 6, wherein said child restraint spin lock further includes at least one linking member connected to one of said locking components (linking member comprising a superset of elements 36 and 15, which connect element 37 to the locking components), and being operable for driving movement of said one of said locking components from the locked position to the unlocked position to result in synchronous movement of the other one of said locking components via said rotation of said pivot component about the axis (synchronous movement is provided by the hub 15 with its respective pivotal connections to each of the locking components 6-9).

10. The safety seat as claimed in Claim 9, wherein said seat member includes an operating component that is connected to said at least one linking member, that is exposed to the external environment, and that serves as a manual actuator for actuating operation of said at least one linking member (operating component comprising handle 37 disclosed as easily accessible from the exterior of the upper engagement member 2 in column 6, lines 29-31—where in the reversal of parts, the handle would be accessible from an exterior of the lower element 2 and actuate the locking components in the upper element 1). 

12. The safety seat as claimed in Claim 6, wherein: 
said two spaced-apart lock sections of said base member are respectively disposed on opposite sides of the axis (as shown in Figures 7-10); 
said locking components are respectively disposed on opposite sides of the axis (as shown in Figures 7-10); and 
said end segments of said pivot component are respectively disposed on opposite sides of the axis (as shown in Figures 7-10). 

13. The safety seat as claimed in Claim 6, wherein: 
said two spaced-apart lock sections of said base member are configured as slots (as shown in Figures 7-10); and 
when said locking components are at the locked position, said second end portion of each of said locking components is received in a respective one of said two spaced-apart lock sections of said base member (as shown in Figures 7-10).

14. The safety seat as claimed in Claim 6, wherein: 
said base member further has two second lock sections that are spaced apart from each other; and 
when said locking components are at the unlocked position with said second end portions being respectively disengaged from said two spaced-apart lock sections of said base member, said mid base is allowed to rotate to a position where said locking components are operable to engage said second end portions respectively with said second lock sections for positioning said mid base relative to said base member and for changing orientation of said seat member (as shown in Figures 7-10, where Figure 10 shows two pairs of lock sections, with the first lock sections diametrically opposed to each other, the second lock sections also diametrically opposed to each other but offset from the first lock sections by 90 degrees).

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolfsen (US 6260920) in view of Hei (US 7338122).
Tolfsen shows and discloses the details set forth above, including a handle 37 to control the movement of hub 15, but lacks the details of a remote actuation mechanism in addition to or in place of the handle 37 of Tolfsen.
On the other hand, Hei shows in Figures 13-14 a mechanism that functions similar to that of Tolfsen for synchronizing movement of locking components and further shows attachment of a flexible cable 1400 for actuation from a remote location on the seat via the cable.
It would have been obvious to provide a flexible cable as taught by Hei on the locking and unlocking mechanism of Tolfsen either in addition to or in place of the handle 37 taught by Tolfsen because doing so would provide the benefit of enabling more easy access for actuation from a remote position by user of the seat.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

5. The child restraint spin lock as claimed in Claim 1, wherein said at least one linking member is configured as a flexible cable (where the linking member is further defined as including the flexible cable set forth in the statement of obviousness above).

11. The safety seat as claimed in Claim 6, wherein said at least one linking member is configured as a flexible cable (where the linking member is further defined as including the flexible cable set forth in the statement of obviousness above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636